          Case 3:17-cr-03690-AJB Document 32 Filed 10/29/18 PageID.154 Page 1 of 6
PS 8C
(05/08)
                               UNITED STATES DISTRICT COURT                               October 29, 2018
                                         FOR THE
                             SOUTHERN DISTRICT OF CALIFORNIA

                       Petition for Summons for Defendant on Pretrial Release

Name of Defendant: Morgan Rockcoons (English)                           DktNo.: 3:17-cr-03690-AJB-1

Reg. No.: 54605-048

Name of Judicial Officer: The Honorable Anthony J. Battaglia, U.S. District Judge

Date Conditions Ordered: February 22, 2018, before the Honorable Jan M. Adler, U.S. Magistrate
Judge

Charged Offense: Laundering of Monetary Instruments; Criminal Forfeiture; Operation of Unlicensed
Money Transmitting Business; Criminal Forfeiture

Conditions of Release: Restrict travel to the state of Nevada and the Southern District of California for
the purpose of Court; do not enter Mexico; report for supervision to Pretrial Services Agency (PSA) as
directed by the assigned Pretrial Services Officer and pay for the reasonable costs of supervision in an
amount determined by PSA and approved by the Court; not possess or use any narcotic drug or other
controlled substance as defined in 21 U.S.C.§ 802, without a lawful medical prescription; not possess
any firearm or other dangerous weapon or explosive device; provide the court a current residence
address and telephone number prior to release from custody and keep it current while the case is
pending; satisfy all outstanding warrants within 60 days and provide verification to Pretrial Services or
the supervising officer; defendant shall use his/her true name only and shall not use any false
identifiers; maintain current residence; maintain or actively seek lawful and verifiable employment and
notify Pretrial Services prior to any change; submit to any testing required by Pretrial Services to
determine whether the defendant is using a prohibited substance; pay all or part of the cost of the testing
program based upon ability to pay; refrain from use or unlawful possession of a narcotic drug or other
controlled substances unless prescribed by licensed medical practitioner including marijuana and
medical marijuana; shall not be in the presence of anyone using or possessing a narcotic drug or other
controlled substances including marijuana and medical marijuana.

Modification: On March 6, 2018, your Honor modified the conditions of release to reflect Pretrial
Services was not required to report positive drug tests attributed to residual elimination.

On April 10, 2018, following a Bond Revocation Hearing, Judge Adler ordered the defendant to
participate in inpatient or outpatient treatment (not opposed to starting with outpatient) as well as
mental health treatment as directed by Pretrial Services in the District of Nevada.

Date Released on Bond: February 12, 2018, in the District of Nevada

Next Court Hearing: October 29, 2018, at 3:00 p.m., for a Motion Hearing before your Honor
          Case 3:17-cr-03690-AJB Document 32 Filed 10/29/18 PageID.155 Page 2 of 6
PS SC
(05/08)

Name of Defendant: Morgan Rockcoons                                                        October 29, 2018
Docket No.: 3:l 7-cr-03690-AJB-l                                                                     Page 2

Asst. U.S. Atty.: Jonathan Shapiro                 Defense Counsel: Richard A Schonfeld (retained)
                  (619) 546-8225                                    (702) 384-5563


Prior Violation History: On March 27, 2018, Judge Adler was informed that during a home
assessment on March 26, 2018, a bottle of CBD (cannabidiol) oil was found in the defendant's bedroom
which his fiance reported to be hers. During a phone conversation following the home assessment,
PSO McKillip (from the District of Nevada) discussed the violation and the defendant reported the
bottle belonged to his fiance. He was reminded of the conditions of release which include he is not to
be in the presence of anyone using or possessing a controlled substance including marijuana and
medical marijuana.

Additionally, during their conversation the defendant revealed he had not been residing at his residence
for the past four days due to a verbal argument with his fiance and was currently staying in a hotel.
Pretrial Services was not notified of this change. Lastly, despite multiple requests the defendant had
failed to provide employment verification. Our office requested no action and Judge Adler agreed.

On April 10, 2018, during a Bond Revocation Hearing before Judge Adler, the defendant denied an
allegation that he submitted a urine specimen which confirmed positive for marijuana. The court held
action in abeyance and modified the conditions of release reflected above.

On October 10, 2018, the Court was informed of technical violations sustained by the defendant,
including failure to report new residence, failure to report to Pretrial Services for check in, and failure
to report for a random drug test and two outpatient treatment sessions. Our office requested the Court
hold action in abeyance and your Honor agreed, however, noted the Court would discuss the need to
strictly comply with all conditions at the hearing set for October 29, 2018.

                                     PETITIONING THE COURT

TO SUMMON THE DEFENDANT TO APPEAR IN COURT AND ADDRESS THE
ALLEGATIONS

The Pretrial Services officer believes that the defendant has violated the following condition(s) of
pretrial release:
          Case 3:17-cr-03690-AJB Document 32 Filed 10/29/18 PageID.156 Page 3 of 6
PS 8C
(05/08)

Name of Defendant: Morgan Rockcoons                                                   October 29, 2018
Docket No.: 3:17-cr-03690-AJB-1                                                                 Page 3


CONDITION(S)                                   ALLEGATION(S) OF NONCOMPLIANCE

(Standard Condition)
The defendant must not use or possess a        1.   On March 20, 2018, the defendant submitted urine
narcotic drug or other controlled                   specimen which confirmed positive for marijuana.
substance without a lawful medical
prescription. The defendant must not use
or possess marijuana under any
circumstances.

(Standard Condition)
Report for supervision to Pretrial Services    2.   The defendant failed to report to the U.S. Pretrial
Agency as directed by the assigned                  Services Office for his monthly check in the week
Pretrial Services Officer                           of May 1, 2018, as directed.


                                               3.   The defendant failed to call and check in with his
                                                    supervising PSO the week of June 25, 2018, as
                                                    directed.



(Special Condition)
Submit to any testing required by Pretrial     4.   On June 5, 2018, the defendant failed to report for
Services to determine whether the                   a random drug test.
defendant is using a prohibited substance

(Special Condition)
Participate in inpatient or outpatient         5.   On June 19, 2018, and June 26, 2018, the
treatment (not opposed to start with                defendant failed to report for two outpatient
outpatient) as directed by Pretrial Services        treatment sessions.
in the District of Nevada


(Mandatory Condition)
The defendant must not violate federal,        6.   On October 24, 2018, a Superseding Indictment
state, or local law during the period of            was filed in the Southern District of California
release                                             charging the defendant with Laundering of
                                                    Monetary Instruments; Operation of Unlicensed
                                                    Money Transmitting Business; Wire Fraud; and
                                                    Criminal Forfeiture
          Case 3:17-cr-03690-AJB Document 32 Filed 10/29/18 PageID.157 Page 4 of 6
PS 8C
(05/08)

Name of Defendant: Morgan Rockcoons                                                     October 29, 2018
Docket No.: 3:17-cr-03690-AJB-1                                                                   Page4


Grounds for Revocation:

On March 6, 2018, the defendant reported to Pretrial Services for a Post Release Intake Interview.
During this interview, the undersigned reviewed the Order and Conditions of Release signed by Judge
Adler which reflect the defendant is not to possess or use any narcotic drug or controlled substance
without a lawful medical prescription. The defendant must not use or possess marijuana under any
circumstances. The defendant acknowledged an understanding of the Order, as well as possible
consequences for non-compliance.

On March 27, 2018, the undersigned received an email from Pretrial Services Officer in the District of
Nevada, Emily McKillip, providing an Interpretation Letter from Alere Toxicology. The Interpretation
Letter revealed the defendant submitted urine samples on February 14, 17, 18, 26 and March 4, 14 and
20, 2018, all of which confirmed positive for marijuana. However, the letter reveals it is the opinion of
the Director of Toxicology the defendant reused marijuana prior to the collections on February 18,
2018, and March 20, 2018. It should be noted the defendant did not appear in our district until
February 22, 2018.

On March 29, 2018, the defendant reported to Pretrial Services in the District of Nevada and PSO
McKillip discussed the results of the Interpretation Letter from Alere Toxicology. PSO McKillip
indicated the defendant was disrespectful when the results were brought to his attention and was
adamant he had not used any form of THC while on supervision.

On April 2, 2018, the undersigned spoke to the defendant regarding the results of the Interpretation
Letter and he continued to deny marijuana use while on bond. He indicated he submitted a hair follicle
test at the direction of his attorney and was awaiting those results. The defendant was informed the
Court would be notified of the non-compliance.

On October 9, 2018, the undersigned received an email from Pretrial Services Officer, CJ Kuipers, from
the District of Nevada outlining technical violations sustained by the defendant. PSO Kuipers indicated
the defendant was residing at an apartment complex in Las Vegas from April 23, 2018, to June 16,
2018. As the expiration of his lease at that location was nearing he was instructed to contact his PSO
with new residence information by June 15, 2018. The defendant failed to contact the PSO by that date
to advise of new residence information. The defendant contacted PSO Kuipers on June 20, 2018, and
stated he had obtained residence at a different location, the Siegel Suites #165 in Las Vegas. A home
assessment was conducted at that location on June 22, 2018. Mr. Rockcoons later moved to a different
apartment within the same complex due to an air conditioning unit in #165 breaking. A subsequent
home assessment for #219 (within the same complex) was conducted on July 27, 2018.
On August 22, 2018, a home contact was attempted at the Siegel Suites #219 but there was no answer
on that date. On September 18, 2018, a home contact was again attempted at the residence and a
female answered the door and stated the defendant did not reside at the apartment and that she had
moved into the apartment approximately six weeks prior. The defendant was contacted and he stated
the short term lease on unit #219 expired on September 15, 2018. The defendant failed to contact his
PSO regarding the expiration of lease and loss of unit. The defendant advised that he was securing a
          Case 3:17-cr-03690-AJB Document 32 Filed 10/29/18 PageID.158 Page 5 of 6
PS SC
(05/08)

Name of Defendant: Morgan Rockcoons                                                         October 29, 2018
Docket No.: 3: 17-cr-03690-AJB-1                                                                      Page 5


new unit at the same apartment complex. He was directed to contact his PSO with the new unit number
as soon as it was secured. PSO Kuipers contacted defendant on September 20, 2018, and at that time
the defendant advised he had secured unit #343. On September 28, 2018, a home assessment was
conducted at unit #343.


PSO Kuipers advised the defendant failed to report to the U.S. Pretrial Services Office for his monthly
check in the week of May 1, 2018, as directed, and failed to call and check in with his supervising PSO
the week of June 25, 2018, as directed. Furthermore, the defendant failed to report for a random drug
test on June 5, 2018, and failed to report for two outpatient treatment sessions on June 19, 2018, and
June 26, 2018.


On October 29, 2018, Pretrial Services reviewed the Superseding Indictment filed in the Southern
District of California, which alleges from at least May 2018 through on or about October 12, 2018,
within the Southern District of California and elsewhere, the defendant knowingly and with the intent to
defraud, devised a material scheme to defraud and to obtain money by means of materially false and
fraudulent pretenses, representations and promises. Additionally, on October 28, 2018, the defendant
was arrested by Homeland Security Investigations for the alleged offense.

SUPERVISION ADJUSTMENT

The defendant's supervision adjustment is viewed as poor. Since being placed on bond the defendant has
failed to check in with Pretrial Services as directed. On March 20, 2018, the defendant submitted a urine
sample which confirmed positive for marijuana and has since missed a drug test and two outpatient
treatment sessions. Furthermore, it is alleged the defendant has continued to commit offenses while on
bond.

Criminal computerized record checks reveal the defendant's driver license is suspended/revoked and is
not eligible to regain driving privilege until failure to appear/pay fine (traffic offense prior to release on
bond) is cleared with the Court.

RECOMMENDATION/JUSTIFICATION

Pretrial Services requests your Honor cite the defendant to appear on October 29, 2018, at 3:00 p.m., so
he may show cause why his bond should not be revoked.
            Case 3:17-cr-03690-AJB Document 32 Filed 10/29/18 PageID.159 Page 6 of 6
PS 8C
(05/08)

Name of Defendant: Morgan Rockcoons                                                         October 29, 2018
Docket No.: 3: 17-cr-03690-AJB-1                                                                      Page 6



  I declare under penalty of perjury that the
  foregoing is true and correct.

  Executed on:         10/29/18
                   ---=--=-'-="'--'---=--'..___ _ _ _ _ __



   Respectfully submitted:                                   Reviewed and approved:
   LORIA.GAROFALO


   ~:IEm:~Evelyn G. Caserta
          U.S. Pretrial Services Officer
                                                             Anthony Ortiz
                                                             Supervising U.S. Pretrial Services Officer
          (619) 557-3414
          Place: San Diego, California




THE COURT ORDERS:


~AGREE, cite the defendant to appear on October 29, 2018, at 3:00 p.m., so he may show
              cause why his bond should not be revoked.


              Other - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




The Honora      Anthony J. Battagli                                              Date
U.S. District Judge
